U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                             No. ACM 39172
                        ________________________

                           UNITED STATES
                               Appellee
                                    v.
                       Jason M. PRINGLE
           Master Sergeant (E-7), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                        Decided 13 October 2017
                        ________________________

Military Judge: Shaun S. Speranza.
Approved sentence: Dishonorable discharge, confinement for 30
months, forfeiture of all pay and allowances, and reduction to E-1.
Sentence adjudged 15 May 2016 by GCM convened at Edwards Air
Force Base, California and Hill Air Force Base, Utah.
For Appellant: Captain Patricia Encarnación Miranda, USAF; James
S. Trieschmann, Jr., Esquire.
For Appellee: Major G. Matt Osborn, USAF; Major Mary Ellen Payne,
USAF; Gerald R. Bruce, Esquire.
Before DREW, MAYBERRY, and DENNIS, Appellate Military Judges.
Chief Judge DREW delivered the opinion of the court, in which Senior
Judge MAYBERRY and Judge DENNIS joined.
                        ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 18.4.
                        ________________________

DREW, Chief Judge:
  Appellant entered mixed pleas at his court-martial. A general court-
martial with officer and enlisted members convicted Appellant, contrary to
                       United States v. Pringle, No. ACM 39172


his pleas, of one specification of committing, on divers occasions, an indecent
act upon the body of his under 16-years-of-age step-daughter, AC, in violation
of Article 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934. The
members acquitted Appellant of several other sexual offenses he allegedly
committed against his step-daughter. 1 The military judge accepted Appel-
lant’s pleas and found him guilty of two specifications of violating a no-
contact order, in violation of Article 92, UCMJ, 10 U.S.C. § 892. The court
members sentenced Appellant to a dishonorable discharge, confinement for
30 months, forfeiture of all pay and allowances, and reduction to the grade of
E-1. The convening authority approved the sentence as adjudged.
    Appellant raises eight issues on appeal: (1) whether Appellant’s pleas to
violating the no-contact orders were provident, (2) whether Appellant’s con-
viction of the divers indecent acts is legally and factually sufficient,
(3) whether the military judge abused his discretion by providing a propensi-
ty instruction under Mil. R. Evid. 413, (4) whether the military judge abused
his discretion in admitting sentencing evidence, (5) whether Appellant is en-
titled to sentencing credit for illegal pretrial punishment, (6) whether Appel-
lant is entitled to relief for post-trial delay in the processing of his case,
(7) whether Appellant’s trial defense counsel were ineffective for failing to
raise a violation of Appellant’s Article 10, UCMJ, 10 U.S.C. § 810, right to a
speedy trial, 2 and (8) whether Appellant’s Sixth Amendment 3 right to con-
frontation was violated by the acceptance of an unsworn victim impact
statement during presentencing in the face of trial defense counsel’s affirma-
tive waiver of any objection. 4
    We find that Appellant’s pleas to violating the no-contact orders were
provident and affirm his convictions therefor. However, we find that the con-
viction of divers indecent acts is factually insufficient and set it aside. In light
of our action, we decline to address Appellant’s remaining issues. We set
aside the sentence and authorize a rehearing on sentence for the remaining
offenses.


1 These offenses included rape and carnal knowledge, in violation of the version of
Article 120, UCMJ, 10 U.S.C. § 920 prior to 1 October 2007; forcible sodomy, in viola-
tion of Article 125, UCMJ, 10 U.S.C. § 925; taking indecent liberties and an addition-
al specification of an indecent act, both in violation of Article 134.
2 Appellant raises this issue pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982).
3   U.S. CONST. amend. VI.
4   Appellant raises this issue pursuant to Grostefon, 12 M.J. 431.




                                             2
                  United States v. Pringle, No. ACM 39172


                              I. BACKGROUND
    AC was born when her mother was 16 years old. Her biological father was
never part of her life growing up. Her mother joined the Air Force when AC
was 8 years old. Her mother met Appellant at her first duty station in Ger-
many and they soon married, when AC was approximately 9 years old. Appel-
lant did not immediately move into their household, as he was stationed
elsewhere in Europe. When he eventually moved in with AC and her mother,
he became the stricter, more disciplinarian, parent. AC became very emo-
tional about Appellant being so strict with her, to the point that she told her
mother that she wanted to commit suicide. During their time in Germany,
AC’s mother gave birth to AC’s half-sister.
    In 2003, when AC was 12 years old, the family moved to Yokota Air Base,
Japan. She was in the seventh grade in the 2003–2004 school year and in the
eighth in the 2004–2005 school year. While they were assigned to Yokota,
AC’s mother gave birth to AC’s half-brother. AC separately told two of her
female friends that Appellant was molesting her, but she asked them not to
tell anyone. She also told her boyfriend, with whom she had a sexual rela-
tionship. There was significant stress in AC’s household about her relation-
ship with her boyfriend. Both Appellant and her mother were very restrictive
about AC being alone with her boyfriend. AC and her boyfriend planned to
tell AC’s mother about the allegations, but before they could do so, one of
AC’s friends told the friend’s mother, who informed AC’s mother and the Air
Force Office of Special Investigations (AFOSI).
    AC told AFOSI that Appellant had been molesting her in her bedroom af-
ter school. Appellant was a security forces investigator, would work odd
hours, and would on occasion arrive home before AC’s mother would get off
work. AC told investigators that the first time Appellant molested her, he
told her to get undressed and get on her hands and knees (so-called “doggy-
style”) and he rubbed his penis between the cheeks of her buttocks. She also
told AFOSI that the first time Appellant had sexual intercourse with her oc-
curred during an overnight shopping trip for school clothes to Yokosuka Na-
val Base.
    Appellant was removed from the household while the matter was under
investigation. Even though she initially made AC available to AFOSI, AC’s
mother did not believe the allegations. After getting into a very heated argu-
ment with AC about seeing her boyfriend, her mother decided to send AC to
the United States to live with her aunt. After AC left, AFOSI asked her
mother where she was but her mother refused to tell them. Ultimately her
mother was given an order to tell AFOSI where AC was, but she refused and
was administratively punished for refusing the order. Eventually her moth-
er’s unit learned that AC was in California and they curtailed her mother’s


                                      3
                   United States v. Pringle, No. ACM 39172


assignment and transferred the family, except for Appellant, to Beale Air
Force Base, California. Appellant remained in Japan.
    The Yokota legal office contacted the Beale legal office and asked them to
contact AC’s mother to see if she would allow AC to continue with the inves-
tigation. When contacted by the Beale legal office, AC’s mother initially re-
fused to make AC available. However, a month later she arranged for AC to
be interviewed before school. When they arrived at the legal office for the in-
terview, AC’s mother declined to sit in. During the interview, AC completely
recanted her allegations, repeatedly asserting that “nothing happened . . . it
didn’t happen,” and declined to further participate. AFOSI suspended the in-
vestigation. AC’s mother and Appellant eventually divorced. During a subse-
quent battle for custody of the two children born during their marriage (AC’s
half-siblings), AC’s mother attempted to bring up the molestation allegations
but the family court judge would not allow it. The judge awarded custody of
the two young children to Appellant. AC’s mother was devastated. The result-
ing emotional distress eventually led her to attempt suicide and, later, to
separate from the Air Force. AC admitted during cross-examination that she
believed her mother would regain custody of her children if Appellant was
convicted at his court-martial.
    Approximately ten years after originally making her allegations, as a re-
sult of an unrelated investigation, AFOSI contacted AC and she agreed to
speak with them. When she sat down with the agent, she said that she had
“waited ten years of my life” to participate in the investigation of Appellant.

                                II. DISCUSSION
A. Guilty Plea
    “We review a military judge’s acceptance of a guilty plea for an abuse of
discretion.” United States v. Blouin, 74 M.J. 247, 251 (C.A.A.F. 2015). “The
test for an abuse of discretion in accepting a guilty plea is whether the record
shows a substantial basis in law or fact for questioning the plea.” United
States v. Moon, 73 M.J. 382, 386 (C.A.A.F. 2014) (citing United States v. Pas-
sut, 73 M.J. 27, 29 (C.A.A.F. 2014)). “The military judge must question the
accused under oath about the offenses to ensure there is an adequate factual
basis for a guilty plea.” United States v. Mull, 76 M.J. 741, at *5, (A.F. Ct.
Crim. App. 2017) (en banc), rev. denied, ___ M.J. ___, No. 17-0544/AF, 2017
CAAF LEXIS 916 (C.A.A.F. 13 Sep. 2017); Rule for Courts-Martial (R.C.M.)
910(e); see also Article 45(a), UCMJ, 10 U.S.C. § 845(a). “It is an abuse of dis-
cretion for a military judge to accept a guilty plea without an adequate factu-
al basis . . . .” United States v. Weeks, 71 M.J. 44, 46 (C.A.A.F. 2012). Howev-
er, we look to the entire record to determine whether there is a substantial



                                       4
                   United States v. Pringle, No. ACM 39172


basis to question the guilty plea. United States v. Jordan, 57 M.J. 236, 239
(C.A.A.F. 2002).
    “A plea is provident so long as Appellant was ‘convinced of, and [was] able
to describe, all of the facts necessary to establish [his] guilt.’” United States v.
Murphy, 74 M.J. 302, 308 (C.A.A.F. 2015) (alterations in original) (quoting
United States v. O’Connor, 58 M.J. 450, 453 (C.A.A.F. 2003)). “If an accused
sets up matter inconsistent with the plea at any time during the proceeding,
the military judge must either resolve the apparent inconsistency or reject
the plea.” Moon, 73 M.J. at 386 (quoting United States v. Hines, 73 M.J. 119,
124 (C.A.A.F. 2014)). We “must find a substantial conflict between the plea
and the accused’s statements or other evidence in order to set aside a guilty
plea. The mere possibility of a conflict is not sufficient.” Id. (quoting Hines, 73
M.J. at 124).
   In order to accept the guilty pleas, the military judge must have elicited
from Appellant a factual basis for each of the elements of the offenses to
which he pleaded guilty. The military judge correctly described to Appellant
the elements of Specification 1 of Charge IV:
       One, that a member of the armed forces, namely Colonel [RT],
       issued a certain lawful order to restrain from initiating any
       contact or communication with Master Sergeant [AP], either
       directly or through a third party;
       Two, that you had knowledge of the order;
       Three, that you had a duty to obey the order; and
       Four, that on divers occasions between on or about 1 May 2015
       and on or about 30 May 2015, at or near Marine Corps Air Sta-
       tion Miramar, California, you failed to obey the order by wrong-
       fully soliciting third parties to initiate contact or communica-
       tion to Master Sergeant [AP].
    The military judge similarly described to Appellant the elements of Speci-
fication 2 of Charge IV:
       One, that a member of the armed forces, namely Colonel [RT],
       issued a certain lawful order to restrain from initiating any
       contact or communication with Miss [VK], either directly or
       through a third party;
       Two, that you had knowledge of the order;
       Three, that you had a duty to obey the order; and
       Four, that on divers occasions between on or about 1 May 2015
       and on or about 1 June 2015, at or near Marine Corps Air Sta-


                                         5
                   United States v. Pringle, No. ACM 39172


       tion Miramar, California, you failed to obey the order by wrong-
       fully soliciting third parties to initiate contact or communica-
       tion to Miss [VK].
    For both offenses, the military judge provided Appellant the standard def-
initions from the Military Judges’ Benchbook, Dept. of the Army Pamphlet
27-9 (10 Sep. 2014), and ensured that Appellant understood each of the ele-
ments and their corresponding definitions. The military judge conducted an
extensive inquiry with Appellant to ensure that Appellant and the military
judge believed he was legally and factually guilty. In particular Appellant es-
tablished that the orders in question were lawful and that his multiple viola-
tions of them were wrongful and without any legal justification or excuse. On
appeal, Appellant now asserts that some of his communications with third
parties that he described to the military judge would not necessarily have re-
sulted in the third parties contacting or communicating with Master Ser-
geant AP and Miss VK as alleged. However, during the military judge’s in-
quiry, Appellant readily admitted quite the opposite. He told the military
judge that he communicated with the third parties on multiple occasions spe-
cifically intending to initiate the proscribed contacts or communications
through the third parties and that he knew he was violating the no-contact
orders by doing so.
   Having reviewed the entire record, we have determined that there is no
basis to question Appellant’s guilty pleas to either specification of Charge IV.
Accordingly, we find that Appellant’s pleas were provident and the military
judge did not abuse his discretion in accepting them.
B. Legal and Factual Sufficiency
    Appellant challenges the legal and factual sufficiency of the evidence sup-
porting his conviction of divers indecent acts. We review both legal and factu-
al sufficiency de novo. United States v. Beatty, 64 M.J. 456, 459 (C.A.A.F.
2007). The test for legal sufficiency of the evidence is “whether, considering
the evidence in the light most favorable to the prosecution, a reasonable fact-
finder could have found all the essential elements beyond a reasonable
doubt.” United States v. Turner, 25 M.J. 324, 324 (C.M.A. 1987); see also
United States v. Humpherys, 57 M.J. 83, 94 (C.A.A.F. 2002). The term “rea-
sonable doubt” does not mean that the evidence must be free from conflict.
United States v. Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986). “[I]n resolving
questions of legal sufficiency, we are bound to draw every reasonable infer-
ence from the evidence of record in favor of the prosecution.” United States v.
Barner, 56 M.J. 131, 134 (C.A.A.F. 2001).
   The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are] convinced of the [appellant]’s guilt beyond a reasona-

                                       6
                       United States v. Pringle, No. ACM 39172


ble doubt.” Turner, 25 M.J. at 325. In conducting this unique appellate role,
we take “a fresh, impartial look at the evidence,” applying “neither a pre-
sumption of innocence nor a presumption of guilt” to “make [our] own inde-
pendent determination as to whether the evidence constitutes proof of each
required element beyond a reasonable doubt.” United States v. Washington,
57 M.J. 394, 399 (C.A.A.F. 2002). As with legal sufficiency, the term “reason-
able doubt” “does not mean that the evidence must be free of conflict.” United
States v. Galchick, 52 M.J. 815, 818 (A.F. Ct. Crim. App. 2000).
    Inconsistent findings alone provide an “insufficient basis to reverse” the
factfinders’ other “substantive findings of Appellant’s guilt.” United States v
Shelton, 62 M.J. 1, 13 n.6 (C.A.A.F. 2005); see also United States v. Barrow,
42 M.J. 655, 664 (A.F. Ct. Crim. App. 1995) (“[T]he long standing rule is that
‘the fact-finders may believe one part of witness’ testimony and disbelieve an-
other.’ Moreover inconsistent verdicts, whether from judge or jury, provide no
grounds for reversal of a conviction.”) (citations omitted), aff'd, 45 M.J. 478
(C.A.A.F. 1997); United States v. Lyon, 35 C.M.R. 279, 285 (C.M.A. 1965) (“An
inconsistent verdict is not usually a cause for relief.”).
    To sustain a conviction for indecent acts as alleged in Specification 1 of
Charge III, the Government was required to prove: (1) that on divers occa-
sions between on or after 24 November 2003 and on or about 25 July 2005, at
or near Yokota Air Base, Japan, Appellant committed a certain act upon the
body of AC by rubbing his penis between her exposed butt cheeks while she
was in a “doggy-style” position; (2) that, at the time of the acts, AC was a fe-
male under the age of 16 years; (3) that Appellant’s acts were indecent; (4)
that AC was not Appellant’s spouse; (5) that Appellant committed the acts
with the intent to gratify his sexual desires; and (6) that, under the circum-
stances, Appellant’s conduct was to the prejudice of good order and discipline
in the armed forces and of a nature to bring discredit upon the armed forces. 5
    Whether the facts, as alleged, would have constituted indecent acts was
not disputed at trial. Rather, Appellant’s position, which was presented to the
members through the testimony of other witnesses, including AC herself, was
that the events to which AC testified never happened at all. The only evi-
dence against Appellant as to all of the allegations of sexual misconduct—
rape, carnal knowledge, forcible sodomy, two specifications of indecent acts,
and indecent liberties—was AC’s testimony and the testimony of three of her
childhood friends, including her boyfriend, that she told them various ver-
sions of the allegations. Notably, while AC admitted she talked to individuals


5   Manual for Courts-Martial, United States (2002 ed.), pt. IV, ¶ 87.b.(1).




                                             7
                   United States v. Pringle, No. ACM 39172


at the Beale legal office, she adamantly denied ever recanting her allegations
during the interview. However, the Beale Chief of Military Justice testified
that during his interview of AC she repeatedly stated that “it didn’t happen”
and “nothing happened.” She also said that she made her allegations because
Appellant was a “strict disciplinarian.” AC also agreed that she later talked
by phone with someone from the Beale legal office, but again denied telling
him that her allegations were false and that she was refusing to cooperate
with the prosecution. The Beale Staff Judge Advocate testified, however, that
he wrote a contemporaneous memo in which he recorded that he made a fol-
low-up call to AC. During the call she reiterated that she would not cooperate
with any investigation and if subpoenaed and forced to testify, she will con-
firm that that the allegations against Appellant are false. He also recorded
that her recantation was “forceful.”
     The court members convicted Appellant of only one of the indecent act
specifications. There was some circumstantial corroboration for that specifi-
cation. The military judge posed the following court member question to AC’s
mother: “Did [Appellant] frequently ask you during sexual relations to allow
him to rub his penis between your butt cheeks?” She responded, “He just did
it.” The court members acquitted Appellant of the remaining contested alle-
gations, including the rape allegation which was corroborated by lodging re-
ceipts as to one specific time and place alleged by AC, an overnight shopping
trip to Yokosuka Naval Base. Although charged as divers rapes over a year
and a half period, AC testified that Appellant had sexual intercourse with her
only once, during the Yokosuka trip. One of the female friends to whom AC
made her allegations testified that, according to a videotape of the friend’s
interview with AFOSI in 2005, AC told her that Appellant had sexual inter-
course with her 15 times. AC denied ever telling her friend that.
    The Defense’s theory at trial was that AC made her initial allegations in a
general attempt to remove Appellant, who was the disciplinarian in the
home, from the household and to facilitate AC’s access to her boyfriend. AC
admitted that her mother caught AC in a bathroom with her boyfriend a
week before her allegations came to light and, at the time, AC and her boy-
friend had already made a plan to inform AC’s mother of the allegations. The
Defense’s theory as to why, roughly ten years later, AC would withdraw her
(denied) recantation and once again assert that Appellant sexually molested
her, was to support her mother’s attempt to regain custody of AC’s half-
siblings. These motives, if true, applied equally as to all of the contested alle-
gations.
    AC’s lengthy direct and cross-examination brought out a number of incon-
sistencies and contradictions in her testimony. There were a number of
things to which she testified that were inconsistent with her prior statements
from Japan and California years before, prior testimony months before, and

                                        8
                   United States v. Pringle, No. ACM 39172


her defense interview days before. In addition, she testified that the first time
that Appellant sexually molested her, she was still in the seventh grade.
AFOSI had apparently told her during her initial report that she was incon-
sistent with the dates she was alleging Appellant abused her, a fact she ad-
mitted during cross-examination. Also during cross-examination, she at first
denied having said that when Appellant first assaulted her (the first of the
divers indecent acts of which the court members convicted Appellant) he
stated he was sexually frustrated because her mother was pregnant with her
half-brother. She then admitted that she had testified precisely that way dur-
ing her direct testimony earlier the same day. She said that Appellant told
her that he needed her to “help him out” because he was not being sexually
satisfied by AC’s mother due to the pregnancy. The Defense confronted her
with the fact that her mother did not become pregnant until she was in the
eighth grade.
    The Prosecution made several attempts to resolve these inconsistencies.
Trial counsel argued that AC’s description of Appellant’s penis was consistent
with the medical evidence and was something that she would not have oth-
erwise known, but for the molestation. On the other hand, the Defense ar-
gued that her description was inconsistent with the medical evidence and
lacked details that she would have known if her testimony was true.
    The Prosecution presented testimony from a forensic psychologist who in-
dicated that delayed reporting, inconsistent statements, and recantations by
victims of sexual abuse are not unusual. While this testimony may have min-
imized some of the damage to AC’s credibility, it did not support or otherwise
enhance the believability of her allegations. (In other words, the existence of
inconsistencies and recantations did not make her allegations more likely
than if they did not exist.)
    Many of the inconsistencies in AC’s testimony could easily be attributable
to the well over ten years since the purported events she described. However,
some of her inconsistencies, such as her complete denial that she ever recant-
ed her allegations, a fact which we find she did on two separate occasions,
and the significant inconsistency of her claim that Appellant had sexual in-
tercourse with her only once with her flat denial that she told her friend that
he had intercourse with her 15 separate times, are much more difficult to
reconcile as honest but mistaken lapses of memory.
   After taking a fresh, impartial look at the evidence in its entirety, making
our own independent determination as to whether the evidence constitutes
proof of each required element of indecent acts, and making allowances for
not having personally observed the witnesses, we are not convinced of Appel-
lant’s guilt of the divers indecent acts beyond a reasonable doubt and thus



                                       9
                  United States v. Pringle, No. ACM 39172


find the evidence factually insufficient. Accordingly, we set aside the finding
of guilt to Specification 1 of Charge III and to Charge III.

                              III. CONCLUSION
    The findings of guilty to Specification 1 of Charge III and to Charge III
are SET ASIDE and they are DISMISSED WITH PREJUDICE. The find-
ings of guilty to the Specifications of Charge IV are correct in law and fact
and are AFFIRMED. The sentence is SET ASIDE. A rehearing on sentence
is authorized. Article 66(c), UCMJ, 10 U.S.C. § 866.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                      10